      Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                            CR420-0014
UNITED STATES OF AMERICA                    )   INDICTMENT NO.
                                            )
              V.                            )   18 U.S.C. § 1956(h)
                                            )   Conspiracy to Commit Money
SHARON ANN WALTON                           )   Laundering
                                            )

THE GRAND JURY CHARGES THAT:

                                   INTRODUCTION


At aU times relevant to this Indictment:


                     Banks and Financial Service Ora"anizations
                                                                               CO   2
      1.     Lincoln Financial Group Trust Company ("Lincoln Finadcial") was a

financial sei-vice organization.

      2.     Lincoln Financial managed retirement savings accounts for

B&G Foods, Inc.

      3.     Lincoln Financial utilized third parties to process its transactions by

wire, which wire transmissions traveled in and affected interstate commerce.

      4.     Branch Banking & Trust Company("BB&T Bank") was a financial

institution as defined under 18 U.S.C. § 20 and 31 U.S.C. 5312(a)(2) that was engaged

in, and the activities of which affected, interstate and foreign commerce.

      5.     BB&T Bank has branch offices in Savannah, Georgia, and thi'oughout

the State of Georgia.
Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 2 of 6
Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 3 of 6
Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 4 of 6
Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 5 of 6
Case 4:20-cr-00014-LGW-CLR Document 1 Filed 02/06/20 Page 6 of 6
